The Chancellor in March, 1806, pronounced the following final decree, (considering the grantee of the mortgagor as entitled to redemption, though not in that suit.)
“ This cause having been heretofore heard, and the opinion of the court having been given, that the complainant’s bill was not sustainable, but it being insisted on the part of the defendant that he was entitled to redeem the mortgaged premises, &c. Whereupon further day was given to the parties on that subject; and Mr. Harrison, of counsel for the defendant, consenting to the dismissal of the said bill: Thereupon, <fcc., ordered. Bill dismissed with costs, <fcc.”
On appeal, this decree was reversed unanimously by the Court of Errors, Thompson, J., delivering the opinion of the court. He says that—“ The conduct of Belknap had a direct tendency to deceive and mislead, unless his intention was to *373assist the appellant in obtaining an absolute title to the farm.” “ It cannot, I think, be doubted but that the responent, B. (the son,) is to be considered in the light of a purchaser with notice ; and of course the same rule of law and principles of equity apply to him as to Abel B., his father, from whom he purchased/’
Decree—“ That the son execute and deliver a competent release of all his title, <fcc., to the appellant, and pay the costs of the appellant in the court below—and that, in case of death so that the release could not be executed, that the Chancellor award a perpetual injunction in favor of appellant, according to the prayer of his bill, &c.”